
	
		II
		110th CONGRESS
		1st Session
		S. 136
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 4, 2007
			Mr. Allard introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To expand the National Domestic
		  Preparedness Consortium to include the Transportation Technology Center.
		  
	
	
		1.Short titleThis Act may be cited as the
			 National Domestic Preparedness Consortium Expansion Act of
			 2007.
		2.FindingsCongress finds that—
			(1)the Transportation Technology Center is a
			 federally-owned multi-modal testing and training facility in Pueblo,
			 Colorado;
			(2)this unique facility offers a significant
			 opportunity to enhance technology and training that will improve the ability of
			 the Nation to prevent, minimize, and respond to potential terrorist attacks
			 similar to those which recently occurred in London and Madrid;
			(3)the distinctive environment of the
			 Transportation Technology Center allows testing and training activities to be
			 carried out at a remote Colorado location without disruption to the flow of
			 passenger and rail traffic in and around urban areas;
			(4)the Emergency Response Training Center was
			 established in 1985 at the Transportation Technology Center to instruct the
			 transportation industry, chemical shippers, fire departments, emergency
			 responders, and police services how to respond to hazardous materials incidents
			 safely and effectively;
			(5)the Emergency Response Training Center is
			 regarded as the unofficial graduate school of hazardous
			 materials training because of the focus on hands-on, true to life, training
			 exercises on actual rail vehicles, including tank cars and passenger rail
			 cars;
			(6)the Emergency Response Training Center is
			 uniquely positioned to teach emergency response for railway-related emergencies
			 with 69 railway freight cars, 15 railroad passenger cars, 25 highway cargo
			 tanks, van trailers, and intermodal containers, and computer work stations
			 equipped with the latest emergency response software;
			(7)the Passenger Railcar Security and
			 Integrity Training Facility is currently being developed at Transportation
			 Technology Center to test various inspection, response, and remediation
			 techniques effectiveness for mitigation to incidents involving passenger
			 railcars;
			(8)this facility focuses on chemical,
			 biological, radiological, nuclear, or explosive incidents and other activities
			 associated with potential terrorist events;
			(9)this public private partnership facility
			 offers a well-established infrastructure, a host of emergency preparedness
			 training experts, and the support of the American Public Transit Association,
			 the Association of American Railroads, the Federal Railroad Administration, the
			 Federal Transit Authority, and the Colorado Senate;
			(10)railroad tunnels and underground stations
			 have been identified as particularly high-risk targets for terrorists because
			 of the potential for large passenger volumes, confined spaces, relatively
			 unrestricted access, and the possibility for network disruptions with
			 significant economic, political and social impact;
			(11)security experts have identified a number
			 of technology and training needs to prevent attacks on tunnels and to mitigate
			 and remediate the consequences of such attacks, including detection systems,
			 dispersal control, and decontamination techniques; and
			(12)the National Domestic Preparedness
			 Consortium does not currently include a facility that is uniquely focused on
			 emergency preparedness within the railroad and mass transit environment.
			3.Expansion of the National Domestic
			 Preparedness ConsortiumThe
			 National Domestic Preparedness Consortium shall include the Transportation
			 Technology Center located in Pueblo, Colorado.
		
